FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                    UNITED STATES COURT OF APPEALS                   March 5, 2018
                                                                 Elisabeth A. Shumaker
                                 TENTH CIRCUIT                       Clerk of Court


 KENNETH E. GEORGE,

              Plaintiff - Appellant

 v.                                                       No. 16-8045
                                                (D.C. No. 1:15-CV-00039-SWS)
 DAROLD NEWMAN, in his individual                        (D. of Wyo.)
 capacity; KENNETH BLACKBURN,
 in his official capacity as Big Horn
 County Sheriff,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before BRISCOE, HARTZ, and HOLMES Circuit Judges.


      Kenneth George sued Deputy Darold Newman and Sheriff Kenneth

Blackburn, both of the Big Horn Sheriff’s Department, for using excessive force

during the 2014 arrest of Mr. George’s brother. Mr. George also alleged that

Deputy Newman made threatening late-night phone calls to him after the incident.

Mr. George brought federal claims under 42 U.S.C § 1983 and a Wyoming state-

law battery claim. Deputy Newman and Sheriff Blackburn moved for summary


      *
              This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
judgment. The district court granted the motion on all of Mr. George’s claims.

Mr. George appealed.

      We affirm the district court’s ruling on Mr. George’s federal claims. But we

reverse the district court’s ruling on the Wyoming state-law claim and remand with

instructions to dismiss that claim without prejudice.

                                           I

      On September 10, 2014, Chief Christopher Kampbell of the Basin Police

Department got a tip that Richard George (the Appellant’s brother) was driving

drunk. 1 Chief Kampbell began following Richard as he drove home. Mr. George,

who lived next door to his brother, was driving behind Chief Kampbell.

      Richard reached his home’s driveway. Chief Kampbell signaled for him to

stop. Mr. George arrived less than a minute later, pulling into a parking space in

front of his own house, which was two spaces over from his brother’s car. Mr.

George got out of the car and told Richard to “keep his mouth shut and not leave

the property.” Aplt.’s App. at 149 (Dep. of Kenneth George, dated Feb. 10, 2016).

Mr. George went briefly into his home, then came back outside and stood beside

his car, watching Chief Kampbell’s interaction with his brother.

      Chief Kampbell started to perform a sobriety test on Richard. Mr. George,

who was standing a few feet away, became noticeably upset when his brother


      1
            Because they share the sir name “George,” we refer to the brother of
Appellant Kenneth George hereafter only by his first name, “Richard.”

                                           2
cooperated. After a few minutes, Chief Kampbell called for a backup officer.

Deputy Newman soon arrived. Traveling down the road leading to Mr. George’s

home—Richardson Avenue—Deputy Newman was “driving fast . . . with his lights

and sirens on.” Aplt.’s App. at 437 (Tr. of Dispositive Mots. Hr'g, dated Apr. 7,

2016). Mr. George was “visibly upset,” apparently at the manner in which Deputy

Newman was driving and started “walking toward him” and ended up “standing

within arm’s length of [Deputy] Newman’s car door.” Id. at 436–38.

      Mr. George alleges that Deputy Newman then “got out of his vehicle and

grabbed [his] right arm forcefully.” Aplt.’s App. at 9 (Pl.’s Second Am. Compl.,

dated Nov. 6, 2015). Mr. George said, “What the hell do you think you’re doing

on my private property? . . . I haven’t done anything.” Id. at 157. Deputy

Newman grabbed Mr. George again and told him to stand next to a truck parked

nearby. Mr. George admits that he was standing so close to the patrol car that

Deputy Newman’s “right hand [was] on the window jamb of the [car] door” when

he grabbed Mr. George the second time. Id. at 164. Mr. George complied at this

point and walked toward the truck.

      Chief Kampbell eventually arrested Richard and took him to jail. After

Chief Kampbell had left, Deputy Newman walked toward Mr. George and told him

that “we’re [i.e., the officers are] done here.” Id. at 161. The two men shook

hands, and Deputy Newman drove away.




                                         3
      On November 21 or 22, 2014, Mr. George met with two attorneys at his

home to discuss a possible suit against Deputy Newman. Mr. George eventually

filed suit in federal district court against Deputy Newman and Sheriff Blackburn,

amending his initial complaint twice. In his second amended complaint—which is

the operative one here—Mr. George alleged that Deputy Newman (1) used

excessive force, (2) retaliated against him in violation of his First Amendment

free-speech rights, (3) retaliated against him in violation of his First Amendment

right to petition the government, and (4) committed unlawful battery under

Wyoming state law. The two First Amendment claims were originally based on a

few threatening late-night phone calls that Deputy Newman allegedly made to Mr.

George in September and October 2014. Mr. George claimed that those calls were

meant to “threaten[] [him] for reporting Newman’s use of excessive force” and to

“intimidate [him] so that he would not file a lawsuit against Newman.” Id. at 11.

      The parties conducted discovery. In his deposition, Mr. George testified

that he received the threatening phone calls sometime in September or October

2014. He acknowledged that the first two were brief and any threats were not

explicit: “one of them said, ‘Ken.’ The other one said -- well, it just kind of went,

‘Uh[.]’” Id. at 253. But Mr. George said that “the third was pretty blatant”; the

caller stated, “We all get ours in the end.” Id. However, the phone records

available at the time did not show any late-night calls to Mr. George in September

or October 2014. Only later, after subpoenaing Mr. George’s phone provider a

                                          4
few days after his deposition, did the parties see phone records for the months

after October 2014. Those new records showed one late-night phone call was in

fact made to Mr. George from an out-of-state caller at 2:07 a.m. on November 23,

2014.

        By that time, Deputy Newman had moved for summary judgment on all of

Mr. George’s claims. Deputy Newman argued that he was entitled to qualified

immunity on the excessive-force claim, and that Mr. George’s First Amendment

retaliation claims failed because Mr. George could not prove that Deputy Newman

had ever called him. In response, Mr. George filed a brief with an attached

affidavit that referenced the November 23, 2014 phone call. The affidavit stated

that the caller had left an answering-machine message in which he “made

threatening comments to [Mr. George], causing [him] to believe that someone was

trying to intimidate” him into not filing a lawsuit. Id. at 303 (Aff. of Kenneth E.

George, filed Mar. 14, 2016). The affidavit also stated that Mr. George had

received “two other odd messages before then,” but both had been “very short”

and mostly unintelligible. Id. According to Mr. George, it was not until Deputy

Newman’s deposition that he “recognized [Deputy Newman’s voice] as being the

voice of the person who left the phone message” on November 23. Id.

        Deputy Newman moved to strike Mr. George’s affidavit and the

supplemental phone records that showed the November 23, 2014 call. The district

court granted the motion. In doing so, it “agree[d] [that] the affidavit is an attempt

                                          5
to create a sham issue of fact” as to whether Deputy Newman had made the

threatening phone calls to Mr. George. Id. at 426–27. The court pointed out that

the affidavit “only offer[ed] a new recollection of the third late-night phone call

that now more accurately fits with his phone records,” id. at 429, and that Mr.

George did “not even assert [he] was confused at the time of the deposition,” id.,

until he filed his response to Deputy Newman’s motion to strike, in which he

claimed that “his memory was refreshed regarding the timing of the phone calls

once he received and reviewed the supplemental phone record,” id. at 430. In

sum, the court granted the motion to strike, rejecting what it viewed as Mr.

George’s effort to create a sham fact issue to avoid summary judgment. And,

because the now-stricken affidavit was the only connection between the

supplemental phone records and the First Amendment retaliation claims, the court

excluded those records as irrelevant.2 Perceiving these retaliation claims to be

devoid of evidentiary support, the court entered judgment regarding them in favor

of Deputy Newman.

      The district court also granted judgment to Deputy Newman regarding

Mr. George’s Fourth Amendment claim, finding that Deputy Newman’s use of



      2
             The court also found that, even if Mr. George’s account of the third
November phone call was accurate, the message that was supposedly delivered in that
call—i.e., “We all get ours in the end”—was not sufficient to give rise to First
Amendment violations because it would not have chilled a person of ordinary firmness
from continuing to engage in protected activity. Aplt.’s App. at 433.

                                           6
force was objectively reasonable. The court also entered judgment against Mr.

George’s state-law battery claims with prejudice, pointing out that Wyoming

battery is not actionable when an officer uses objectively reasonable force on a

person.

      On appeal, Mr. George challenges the district court’s rulings on all of his

claims.

                                          II

      We review de novo the district court’s grant of summary judgment. Water

Pik, Inc. v. Med-Sys., Inc., 726 F.3d 1136, 1143 (10th Cir. 2013). “The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED .

R. C IV . P. 56(a). We view the facts in the light most favorable to the nonmovant

and draw all reasonable inferences in his favor. See, e.g., Talavera ex rel.

Gonzalez v. Wiley, 725 F.3d 1262, 1267 (10th Cir. 2013).

                                          A

      In his summary-judgment motion, Deputy Newman raised a qualified-

immunity defense to Mr. George’s Fourth Amendment claim. Qualified immunity

protects governmental officials from liability for civil damages for conduct that

does not violate clearly established federal statutory or constitutional rights. See,

e.g., Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine also protects

those employees from the burdens of litigation. See, e.g., Allstate Sweeping,

                                          7
LLCV v. Black, 706 F.3d 1261, 1266 (10th Cir. 2013). When a defendant asserts a

qualified-immunity defense, the plaintiff must show (1) that the defendant violated

a federal right, and (2) that the right was clearly established at the time of the

challenged conduct. See, e.g., Quinn v. Young, 780 F.3d 998, 1004 (10th Cir.

2015). If a plaintiff fails to establish either prong, the defendants are entitled to

qualified immunity. Id.

      We review qualified-immunity summary-judgment decisions differently

from other summary-judgment decisions. Cortez v. McCauley, 478 F.3d 1108,

1114 (10th Cir. 2007) (en banc). We “accept the plaintiff’s version of the facts,”

so long as that version “find[s] support in the record.” A.M. v. Holmes, 830 F.3d

1123, 1136 (10th Cir. 2016) (quoting Thomson v. Salt Lake City, 584 F.3d 1304,

1312 (10th Cir. 2009)); see also York v. City of Las Cruces, 523 F.3d 1205, 1201

(10th Cir. 2008) (“[W]hen opposing parties tell two different stories, one of which

is blatantly contradicted by the record, so that no reasonable jury could believe it,

a court should not adopt that version of the facts[.]”) (quoting Scott v. Harris, 550

U.S. 372, 380 (2007))).

      In dismissing Mr. George’s excessive-force claim, the district court

addressed only the first prong of the qualified-immunity analysis—specifically,

whether a constitutional violation occurred at all. We also follow this path.

      The central inquiry is whether Deputy Newman’s use of force was

“reasonable” under the Fourth Amendment. See, e.g., Graham v. Connor, 490

                                            8
U.S. 386, 395 (1989) (“[A]ll claims that law enforcement officers have used

excessive force—deadly or not—in the course of an arrest, investigatory stop, or

other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment

and its ‘reasonableness’ standard . . . .”). We ask “whether the officers’ actions

were ‘objectively reasonable’ in light of the facts and circumstances confronting

them, without regard to their underlying intent or motivation.” Thomson, 584 F.3d

at 1313 (emphasis added) (quoting Graham, 490 U.S. at 397).

      In evaluating the reasonableness of an officer’s actions, we “balance . . . the

nature and quality of the intrusion on the individual’s Fourth Amendment interests

against the countervailing governmental interests at stake.” Cavanaugh v. Woods

Cross City, 625 F.3d 661, 664 (10th Cir. 2010) (quoting Graham, 490 U.S. at 396).

In doing so, we consider the totality of the circumstances, examining factors

including the three that the Supreme Court in Graham highlighted: “the severity of

the crime at issue, whether the suspect poses an immediate threat to the safety of

the officers or others, and whether he is actively resisting arrest or attempting to

evade arrest by flight.” Thomson, 584 F.3d at 1313 (quoting Graham, 490 U.S. at

396). We underscore that our inquiry is not limited, however, to these three

Graham factors. See Graham, 490 U.S. at 396 (“[P]roper application requires

careful attention to the facts and circumstances of each particular case.”); Estate of

Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008) (“We

assess objective reasonableness based on ‘whether the totality of the circumstances

                                           9
justified the use of force,’ and ‘pay careful attention to the facts and circumstances

of the particular case.’” (quoting Sevier v. City of Lawrence, 60 F.3d 695, 699

(10th Cir. 1995))).

      We weigh the totality of the circumstances from the perspective of a

reasonable officer on the scene. See, e.g., Cavanaugh, 625 F.3d at 664–65 (stating

that totality-of-the-circumstances test does not rely on “the 20/20 vision of

hindsight”) (quoting Graham, 490 U.S. at 396). We also understand that “officers

may have ‘to make split-second judgments in uncertain and dangerous

circumstances.’” Thomson, 584 F.3d at 1313 (quoting Phillips v. James, 422 F.3d

1075, 1080 (10th Cir. 2005)). And, relatedly, we acknowledge that “the Fourth

Amendment ‘does not require [police officers] to use the least intrusive means in

the course of a detention.’” Marquez v. City of Albuquerque, 399 F.3d 1216, 1222

(10th Cir. 2005) (quoting United States v. Melendez-Garcia, 28 F.3d 1046, 1052

(10th Cir. 1994)).

      In challenging the district court’s Fourth Amendment ruling, Mr. George

repeatedly objects to the district court’s characterization of certain facts in the

summary-judgment record. Specifically, he contends that the district court erred

by viewing the evidence in the light most favorable to Deputy Newman and that

the district court treated disputed facts as undisputed. Since our review is de novo,

we generally “need not separately address such arguments” and may proceed to the

merits at the heart of the matter. See, e.g., Rivera v. City & Cty. of Denver, 365

                                          10
F.3d 912, 920 (10th Cir. 2004) (“Because our review is de novo, we need not

separately address Plaintiff’s argument that the district court erred by viewing

evidence in the light most favorable to the City and by treating disputed issues of

fact as undisputed.”). However, our summary-judgment analysis would benefit

from addressing at the outset some of Mr. George’s more salient factual

contentions because we conclude that they are “blatantly contradicted by the

record.” Scott, 550 U.S. at 380; accord Henderson v. Glanz, 813 F.3d 938, 950

(10th Cir. 2015).

      For instance, Mr. George argues that he did not approach Deputy Newman’s

car, as the district court had found. Instead, Mr. George claims that Deputy

Newman “slid into the yard of [Mr. George] and stopped next to [Mr. George].”

Aplt.’s Opening Br. at 20 n.14. However, Mr. George himself testified that he was

“walking towards [Deputy Newman] the whole time,” and that after Deputy

Newman came “sliding into [his] yard, [he] was walking up to the front of the

car.” Aplt.’s App. at 156. And he testified that Deputy Newman had not pulled up

beside him; rather, “[he] was walking up to [Deputy Newman]” when Deputy

Newman got out of his car. Id. at 159. Since Mr. George’s own testimony

contradicts his briefing assertion that he did not approach Deputy Newman’s car,

we cannot accept this account as true. See, e.g., A.M., 830 F.3d at 1136 (noting

that we “accept the plaintiff’s version of the facts,” so long as that version “find[s]

support in the record”).

                                          11
      Mr. George also argues that he was not visibly upset when Deputy Newman

arrived. But the record belies this assertion. Indeed, Mr. George’s own deposition

testimony makes it clear that he was visibly angry about something when Deputy

Newman arrived. As explicated infra, it ultimately does not matter what caused

Mr. George to be angry, but the circumstances unfolding at the scene validate that

he in fact was visibly angry. Mr. George’s anger may have stemmed from his

brother getting into trouble and cooperating with Chief Kampbell’s drunk-driving

investigation, or from Deputy Newman’s fast driving, or—quite likely—from both.

In any event, his anger was noticeable.

      In this regard, Mr. George testified that he was “P.O.’d at [his] brother” and

“upset that he would create a situation like that for himself again.” Aplt.’s App. at

231. He testified that, when Richard admitted to Chief Kampbell that he’d been

drinking, Mr. George “put [his] hands up in the air and walked back towards [his]

house . . . shaking [his] head.” Id. at 154. Mr. George also was apparently upset

at Deputy Newman for the fast manner in which he drove down the road. Mr.

George described Deputy Newman’s driving as reckless and dangerous. He said

that he only started walking “[w]hen I seen [sic] [Deputy Newman] come racing”

down Richardson Avenue and saw “what he was doing.” Id. at 162, 163.

             And then I looked up the street, and here -- I don’t understand
             why they do that, because there wasn’t anything going on, but he
             was speeding down the street where kids play. I was the one that
             had the signs to slow the heck down because kids are playing, and
             they’re posted along there. . . . Because I didn’t want anybody

                                            12
             speeding down that street because all the kids that play in that
             street.

                   ....

             But anyway, here [Richard] is in handcuffs, and I looked up the
             street, and I noticed a Sheriff come blasting down the street with
             his lights on. Pulls up, slides into my yard. His car wasn’t all the
             way in it, but his front wheel and part of the front of the car was
             on my property. . . . And I was walking towards him the whole
             time. I was walking towards him, watching him come down the
             street. And I was -- Why is he -- what? There’s no accident
             around here. My brother’s in handcuffs. I haven’t been accosting
             anybody or saying anything. I said that one thing to my brother,
             and that was it. Next thing we know, he comes sliding into my
             yard, and I was walking up to the front of the car, and I said,
             “Hey, what’s up?”


Id. at 237–38. Mr. George acknowledged that he typically has become angry

whenever he sees somebody speeding down Richardson Avenue. He conceded

that, “[n]ormally, [he] throw[s] rocks at people,” even his “own neighbors if

they’re speeding,” and said that he “just get[s] upset when [he] think[s] about

that.” Id. at 162–63. So given his testimony about Deputy Newman—whom he

described as “racing,” “speeding,” and “blasting” down Richardson Avenue in his

patrol car—the record strongly suggests that Mr. George also was visibly upset at

Deputy Newman’s fast-paced travel down Richardson Avenue.

      At bottom, the source of Mr. George’s anger is not the material point. What

matters is whether the record clearly establishes that he was visibly upset about




                                          13
something when he approached Deputy Newman’s patrol car.3 This objective

circumstance would not have been lost on a reasonable officer present at the scene.

See, e.g., Cavanaugh, 625 F.3d at 664–65 (noting that our excessive-force analysis

requires us to adopt the perspective of a reasonable officer on the scene).

Substantially through Mr George’s own testimony we may conclude that the record

does clearly establish this fact. And the deposition testimony of Deputy Newman

and Chief Kampbell bolsters this conclusion. Deputy Newman said that Mr.

George was pacing, and that from his body language, Mr. George looked like “a

man that was upset about something.” Aplt.’s App. at 72 (Dep. of Darold

Newman, dated Feb. 11, 2016). Chief Kampbell said that Mr. George

“immediately started yelling” when Chief Kampbell arrested Richard, and that Mr.

George was “pacing and yelling” throughout the episode. Id. at 61, 62 (Dep. of

Christopher Kampbell, dated Feb. 11, 2016).

      With these salient factual contentions addressed, we turn to the central legal

question regarding the Fourth Amendment claim: whether Deputy Newman’s use

of force was reasonable. We answer that question in the affirmative. Responding


      3
             Mr. George repeatedly argues that there is no evidence to show that
he was in fact angry at Deputy Newman during the encounter. See, e.g., Aplt.’s
Reply Br. at 2 (“Newman presents no undisputed material evidence that George
was angry at Newman at any time before Newman used force on him.”). But, as
noted supra, this point is immaterial. We are concerned with the objective
circumstances that would have been within the ken of a reasonable officer at the
scene, not with Mr. George’s subjective state of mind (e.g. the actual source of Mr.
George’s anger).

                                         14
to a call for backup, Deputy Newman approached the scene in his patrol car.

Before he could exit the vehicle and determine what assistance Chief Kampbell

required, a visibly upset man—Mr. George—walked towards his vehicle, stood

next to the driver’s side door, and started questioning him. Under these

circumstances, it was not unreasonable for Deputy Newman to do what he did: to

get out of his vehicle, firmly move the man away from the vehicle, and try to

establish control of the situation by directing the man to stand back. And when

Mr. George did not immediately comply with Deputy Newman’s direction and,

according to Mr. George’s own testimony, became confrontational, it was not

unreasonable for Deputy Newman to grab Mr. George’s arm and move him away.

      Arguing to the contrary, Mr. George contends that the Graham factors cut in

his favor: specifically, Mr. George notes that he had committed no crime, was not

a threat to the officers or to other people, and was not resisting arrest or trying to

flee. See Graham, 490 U.S. at 396. But we must use the perspective of a

reasonable officer in Deputy Newman’s position. See Cavanaugh, 625 F.3d at

664–65. From that perspective, at the very least, it would not have been clear to

such a reasonable officer that Mr. George was not a threat to the officers or other

people. In this regard, the district court correctly observed: “A reasonable officer

would have reason to be concerned for his own safety as well as the safety of

others. One of the purposes of calling for backup is to ensure the initial officer is

safe and the scene is secure and bystanders are controlled.” Aplt.’s App. at 438.

                                          15
And it would be improper for us to engage in a “retrospective inquiry” into

whether Deputy Newman used the least forceful means possible to address this

potential threat. Jiron v. City of Lakewood, 392 F.3d 410 (10th Cir. 2004)

(“Perhaps the situation might have been more peacefully resolved had Officer

Halpin waited for backup to arrive. We cannot answer that question, nor is this

kind of retrospective inquiry relevant.”); see Marquez, 399 F.3d at 1222 (noting

that “the Fourth Amendment does not require [police officers] to use the least

intrusive means in the course of a detention” (quoting Melendez-Garcia, 28 F.3d at

1052)).

      Moreover, even though Deputy Newman had no reason to believe that Mr.

George had committed a crime, an officer in his position who was responding to a

call for backup ordinarily would have been entitled to use some force against a

non-suspect to secure the scene of an investigation and ensure his own safety. See

Walker v. City of Orem, 451 F.3d 1139, 1149 (10th Cir. 2006) (“The Supreme

Court has recognized that detention or control of both suspects and non-suspects

may be necessary to insure officer safety and to maintain the officers’ control over

a crime scene.”). To be sure, this first Graham factor regarding the severity of the

crime at issue would typically weigh in favor of only a modest degree of force

when the individual subjected to the force had committed no crime. But Deputy

Newman could have reasonably believed that his shoving and grabbing Mr. George

qualified as such modest force under the circumstances present here.

                                         16
      In sum, having considered the totality of the circumstances, we conclude

that Deputy Newman applied a reasonable amount of force to Mr. George—viz.,

his application of force to him was not excessive. Accordingly, Deputy Newman

did not violate Mr. George’s Fourth Amendment rights and is entitled to qualified

immunity.

                                          B

      In attacking the district court’s resolution of his First Amendment retaliation

claims, Mr. George contests the court’s decision to strike his March 14, 2016

affidavit. Recall that the court did so on the grounds that Mr. George was

attempting to create a sham issue of material fact in order to defeat Deputy

Newman’s summary-judgment motion. He also argues that the court’s related

decision to exclude the supplemental phone records was erroneous. We need not,

however, reach these contentions of error. Irrespective of whether the district

court erred regarding these matters, we conclude that Mr. George has failed to

state viable First Amendment retaliation claims. Put another way, even if we

factored Mr. George’s affidavit and the supplemental phone records into the

summary-judgment calculus, Mr. George could not prevail on his First

Amendment retaliation claims. Therefore, any error by the district court regarding

these matters would be harmless.

      When a government defendant is neither the plaintiff’s employer nor a party

to a contract with the plaintiff, a plaintiff bringing a First Amendment retaliation

                                          17
claim must show three elements: (1) that the plaintiff was engaged in

constitutionally protected activity, (2) that the defendant’s actions caused the

plaintiff to suffer an injury that would chill a person of ordinary firmness from

continuing to engage in that activity, and (3) that the defendant’s adverse action

was substantially motivated by the plaintiff’s exercise of constitutionally protected

conduct. See, e.g., Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007);

Worrell v. Henry, 219 F.3d 1197, 1212 (10th Cir. 2000).

      In his second amended complaint and his March 14 affidavit, Mr. George

described the following circumstances regarding his First Amendment retaliation

claims:

      !      Mr. George met with his attorneys on November 21 or 22, 2014 to

             discuss filing a lawsuit against Deputy Newman. Aplt.’s App. at 302.

      !      Then, at 2:07 a.m. on November 23, 2014, someone called his home

             and left a message with a cryptic warning that “[w]e all get ours in

             the end.” Id. at 173; see id. at 303.

      !      Mr. George says that it was not until months later, at Deputy

             Newman’s deposition, that he became aware that it was Deputy

             Newman who placed the November 23 call. See id. at 303.

      !      Mr. George also averred that “he had received two other odd

             messages on my phone prior to that one, but they had been very short,

             with a man saying, ‘Ken’ on one and ‘ugh’ on the other.” Id.

                                          18
      It is axiomatic that we can affirm on any ground supported by the record.

See, e.g., Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004) (“We have

discretion to affirm on any ground adequately supported by the record.”); accord

Champagne Metals v. Ken-Mac Metals, Inc., 458 F.3d 1073, 1088 (10th Cir.

2006). With this proposition in mind, we conclude that, even accepting the truth

of Mr. George’s allegations and taking into account the supplemental phone

records, Mr. George cannot prevail on his First Amendment retaliation claims

because he has not demonstrated that Deputy Newman made any call—including

the more explicit November 23 call—because of Mr. George’s protected activity,

specifically, his meeting with his attorneys. Nothing in the record suggests that

Deputy Newman even knew about Mr. George’s attorney meeting on November 21

or 22, 2014. Even if the November 23 caller was Deputy Newman, his message

did not mention anything about lawyers, lawsuits, or a potential legal action

against him. Simply put, there is no evidence that shows a connection between

any of the alleged phone calls to Mr. George and his meeting with his lawyers—let

alone evidence that the alleged calls were “substantially motivated” by this

meeting. Shero, 510 F.3d at 1203.

      To be sure, Mr. George argues that the timing of the November 23 call is

enough to show such a causal connection. But temporal proximity alone is not

enough to make out a First Amendment retaliation case at the summary-judgment

stage. See, e.g., Trant v. Okla., 754 F.3d 1158, 1170 (10th Cir. 2014)

                                         19
(“[T]emporal proximity between the protected speech and the alleged retaliatory

conduct, without more, does not allow for an inference of a retaliatory motive.”);

accord Couch v. Bd. of Trustees, 587 F.3d 1223, 1236 (10th Cir. 2009); Baca v.

Sklar, 398 F.3d 1210, 1221 (10th Cir. 2005). Instead, a plaintiff has to show

“some facts [that] demonstrate the defendants ‘acted on the basis of a culpable

subjective state of mind’ to satisfy the third [causation] step.” Trant, 754 F.3d at

1170 (quoting McCook v. Spriner Sch. Dist., 44 Fed. App’x 896, 905 (10th Cir.

2002)). Mr. George has not demonstrated such facts, so he cannot put forward

viable First Amendment retaliation claims. We affirm the district court’s grant of

summary judgment on these claims.

                                          C

      The district court granted summary judgment on Mr. George’s battery claim

on state-law grounds. Specifically, the court held that Wyoming only allows

battery claims to proceed when an officer’s use of force is excessive. See, e.g.,

Kimbley v. City of Green River, 663 P.2d 871, 888 (Wyo. 1983) (“There is no

evidence of any actionable assault and battery on the appellants. . . . Many, if not

most, arrests are bound to involve some touching, but this does not become

actionable unless excessive, of which courts will then take[] cognizance.”).

      Mr. George argues that the district court erred in dismissing his claim with

prejudice. He contends that the court should have dismissed the claim without

prejudice so that he could pursue it in state court. We agree. We have held that

                                          20
“[i]f federal claims are dismissed before trial, leaving only issues of state law, ‘the

federal court should decline the exercise of jurisdiction by dismissing the case

without prejudice.’” Brooks v. Gaenzle, 614 F.3d 1213, 1229–30 (10th Cir. 2010)

(quoting Bauchman v. W. High Sch., 132 F.3d 542, 549 (10th Cir. 1997)).

Whenever a district court dismisses a state-law claim with prejudice before trial,

we typically reverse and remand with instructions to dismiss without prejudice.

See, e.g., Estate of Reat v. Rodriguez, 824 F.3d 960, 967 (10th Cir. 2016);

Merrifield v. Bd. of Cty. Comm’rs, 654 F.3d 1073, 1086 (10th Cir. 2011); Brooks,

614 F.3d at 1229.

      We adopt this approach here. We reverse the district court’s ruling on Mr.

George’s state-law battery claim and remand with instructions to dismiss the claim

without prejudice.

                                          III

      For the foregoing reasons, we affirm the district court’s rulings on Mr.

George’s federal claims. But we reverse the court’s order resolving Mr. George’s

Wyoming state-law claim with prejudice and remand with instructions to dismiss

that claim without prejudice.

                                  ENTERED FOR THE COURT



                                  Jerome A. Holmes
                                  Circuit Judge


                                           21